   AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                                                                       U.S. DISTRICT COURT
                                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                                      for the_
                                                         Eastern District of Washington
IMELDA CONTRERAS, an individual formerly known as Imelda Marcinas,
                                                                                                                  Oct 25, 2019
                                             Plaintiff,                                                               SEAN F. MCAVOY, CLERK
v.
CITY OF GRANGER; JOSE TREVINO, and JANE DOE TREVINO,                    )
individuals and the marital community comprised thereof; CHARLES        )
WHEATON, an individual; GARY ANDERSON, an individual; RAMONA            )       Civil Action No. 1:18-CV-03085-RMP
FONSECA, an individual; DAVID LEACH, an individual; ROBERT              )
PERALES, an individual; and JACK BURNES, an individual,                 )
                                             Defendants.



                                                JUDGMENT IN A CIVIL ACTION
   The court has ordered that (check one):

   ’ the plaintiff (name)                                                                                        recover from the
   defendant (name)                                                                                                 the amount of
                                                                               dollars ($              ), which includes prejudgment
   interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

   ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                    recover costs from the plaintiff (name)
                                             .

   ✔ other:
   ’
     The Stipulated Motion for Dismissal with Prejudice, ECF No. 26, is GRANTED. Plaintiff’s Complaint is dismissed with
     prejudice and without fees or costs to any party.


   This action was (check one):
   ’ tried by a jury with Judge                                                                         presiding, and the jury has
   rendered a verdict.

   ’ tried by Judge                                                                          without a jury and the above decision
   was reached.

   ✔
   ’ decided by Judge                               Rosanna Malouf Peterson                      on a stipulated motion to dismiss.




   Date: 10/25/2019                                                           CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Courtney Piazza
                                                                                             (By) Deputy Clerk

                                                                               Courtney Piazza
